WICKER, J.,
CONCURS WITH REASONS
11 Although I agree fully with the outcome reached in this case, I respectfully do not believe that it is necessary for the Court to consider whether defendant had constructive knowledge of the defect under these facts. In this case, the defendant, Ron Keller, testified that he installed the automatic freeze system which caused the car wash hoses to run constantly whenever the outdoor temperature falls below freezing. Mr. Keller also testified that he knew ice could build up as a result of the continuously running hoses in freezing conditions. Mr. Keller created the unreasonably dangerous condition when he installed the automatic freeze system without simultaneously setting into place reasonable precautions to protect unsuspecting customers from the icy ground conditions caused by the constantly running hoses, such as an employee policy and procedure for inspecting the car wash in freezing conditions, automatic car wash closure during freezing conditions, or signs warning of icy ground conditions during freezing outdoor temperatures. Because Mr. Keller intentionally created the unreasonably dangerous condition himself, actual knowledge of the condition exists. Accordingly, the Court need not additionally inquire into the existence of constructive knowledge with its requisite period of existence requirement.